Following filing of a recommended opinion by Trial Judge Wood on November 21, 1975, the parties stipulated entry of *790judgment, and on February 27, 1976 the court ordered that judgment be entered for plaintiff in tbe sum of $78,951.32, representing tax in the amount of $21,657, plus deficiency interest in the amount of $4,450.48, or a total of $26,108.04 for the year 1963, tax in the amount of $17,688.08, plus deficiency interest of $2,573.50, or a total of $20,261.58 for the year 1964, tax in the amount of $16,969.22 plus deficiency interest of $1,452.38, or a total of $18,421.60 for the year 1965, and tax in the amount of $13,808.47, plus deficiency interest of $351.63, or a total of $14,160.10 for the year 1966, plus statutory interest as provided by law.